Exhibit 10.1

Execution Copy


STOCK REPURCHASE AND EXCHANGE AGREEMENT

THIS STOCK REPURCHASE AND EXCHANGE AGREEMENT (the “Agreement”), dated as of May
9, 2007, is by and between B&G FOODS, INC., a Delaware corporation (the
“Company”), and the holders of Class B common stock listed on Schedule A hereto
(each, a “Holder” and collectively, the “Holders.”)

Background

A.            Each Holder owns the number of shares listed opposite his, her or
its name on Schedule A (the “Shares”) of the Class B common stock, par value
$0.01 per share, of the Company (the “Class B common stock”).

B.            Each Holder has requested that the Company (i) repurchase all or a
portion of such Holder’s Shares from the Holder (the “Purchase Shares”) and (ii)
exchange the Holder’s remaining Shares (the “Exchange Shares”) for the same
number of shares of the Class A common stock, par value $0.01 per share, of the
Company (the “Class A common stock”), all as set forth on Schedule A.

C.            The Company proposes to sell shares of its Class A common stock in
an underwritten public offering (the “Offering”) and intends to use a portion of
the proceeds from the Offering to repurchase the Purchase Shares.

D.            The Company and the Holders are parties to the Second Amended and
Restated Securities Holders Agreement, dated as of October 14, 2004 (the
“Securities Holders Agreement”).

E.             The Company and Bruckmann, Rosser, Sherrill & Co., Inc. (“BRSI”)
are parties to the Amended and Restated Transaction Services Agreement, dated as
of September 30, 2004 (the “Transaction Services Agreement”).

F.             Concurrent with the Company’s initial public offering of its
Enhanced Income Securities in October 2004, B&G Foods Holdings Corp. merged with
and into the Company, with the Company as survivor of such merger.

G.            The Company and the Holders desire to terminate the Securities
Holders Agreement.

H.            The Company and BRSI desire to terminate the Transaction Services
Agreement.

I.              The Holders who have requested that the Company repurchase the
Purchase Shares from such Holders (each, a “Selling Holder” and collectively,
the “Selling Holders”) desire to sell their Purchase Shares to the Company and
the Company desires to purchase such Purchase Shares from such Selling Holders
upon the terms and conditions specified herein.

 


--------------------------------------------------------------------------------


 

J.             The Holders who have requested that the Company exchange the
Exchange Shares into shares of Class A common stock (each, an “Exchanging
Holder” and collectively, the “Exchanging Holders”) desire to exchange their
Exchange Shares for an equal number of shares of Class A common stock and the
Company desires to exchange an equal number of shares of Class A common stock
for the Exchange Shares upon the terms and conditions specified herein.

Terms

NOW, THEREFORE, in consideration of the mutual representations, warranties and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:


1.             PURCHASE AND SALE OF THE PURCHASE SHARES.  EACH SELLING HOLDER
AGREES TO SELL TO THE COMPANY, AND THE COMPANY AGREES TO PURCHASE FROM EACH
SELLING HOLDER, SUCH SELLING HOLDER’S PURCHASE SHARES FOR AN AGGREGATE PURCHASE
PRICE (THE “PURCHASE PRICE”) OF THE NUMBER OF PURCHASE SHARES SET FORTH ON
SCHEDULE A MULTIPLIED BY THE DOLLAR AMOUNT INCLUDED IN THE “PER SHARE” ROW AND
THE “PROCEEDS TO B&G FOODS” COLUMN IN THE TABLE ON THE FRONT COVER OF THE FINAL
PROSPECTUS SUPPLEMENT TO BE FILED IN CONNECTION WITH THE OFFERING (THE
“PROSPECTUS SUPPLEMENT”).


2.             EXCHANGE OF THE EXCHANGE SHARES. 

A.             EACH EXCHANGING HOLDER AGREES TO SURRENDER TO THE COMPANY ITS
EXCHANGE SHARES, AND THE COMPANY AGREES TO PROVIDE TO SUCH EXCHANGING HOLDER THE
NUMBER OF SHARES OF CLASS A COMMON STOCK EQUAL TO THE EXCHANGE SHARES
SURRENDERED.

B.             EACH EXCHANGING HOLDER AGREES TO ENTER INTO A LOCK-UP AGREEMENT
WITH THE UNDERWRITERS AS DESCRIBED IN THE PROSPECTUS SUPPLEMENT SUBSTANTIALLY IN
THE FORM PROVIDED TO SUCH EXCHANGING HOLDER PRIOR TO THE DATE HEREOF (THE
“LOCK-UP AGREEMENT”) WHEREBY SUCH EXCHANGING HOLDER WILL AGREE NOT TO DIRECTLY
OR INDIRECTLY, OFFER, SELL OR OTHERWISE DISPOSE OF ANY SHARES OF CLASS A COMMON
STOCK FOR A PERIOD OF 180 DAYS FROM THE DATE OF THE PROSPECTUS SUPPLEMENT.


3.             CLOSING.  THE PURCHASE AND SALE OF THE PURCHASE SHARES AND THE
EXCHANGE OF THE EXCHANGE SHARES FOR AN EQUAL NUMBER SHARES OF CLASS A COMMON
STOCK (THE “CLOSING”) AS WELL AS THE PAYMENT OF ALL AMOUNTS DESCRIBED IN SECTION
1 HEREOF SHALL OCCUR AND SHALL BE DEEMED TO HAVE OCCURRED SIMULTANEOUSLY IN ALL
RESPECTS AND SHALL TAKE PLACE ON THE DATE OF THE CONSUMMATION OF THE OFFERING
(THE “CLOSING DATE”), UNLESS ANOTHER DATE IS AGREED TO BY THE PARTIES HERETO. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT THE DOLLAR AMOUNT IN THE “PER
SHARE” ROW AND THE “PRICE TO PUBLIC” COLUMN IN THE TABLE ON THE FRONT COVER OF
THE PROSPECTUS SUPPLEMENT (THE “OFFERING PRICE”) IS LESS THAN $12.00, NO PARTY
TO THIS AGREEMENT SHALL BE OBLIGATED TO CONSUMMATE THE SALE OR EXCHANGE
TRANSACTIONS SET FORTH IN THIS AGREEMENT.


4.             REPRESENTATIONS AND WARRANTIES OF THE HOLDERS.  EACH HOLDER
HEREBY REPRESENTS AND WARRANTS TO THE COMPANY THAT:

 

2


--------------------------------------------------------------------------------


 

A.             SUCH HOLDER IS THE SOLE RECORD AND BENEFICIAL OWNER OF THE SHARES
LISTED OPPOSITE HIS, HER OR ITS NAME ON SCHEDULE A, FREE AND CLEAR OF ANY AND
ALL LIENS, CLAIMS, SECURITY INTERESTS, PLEDGES, CHARGES, EQUITIES, OPTIONS,
RESTRICTIONS AND ENCUMBRANCES OF WHATEVER NATURE (OTHER THAN RESTRICTIONS UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND STATE SECURITIES LAWS).  OTHER THAN
THIS AGREEMENT, THERE ARE NO OPTIONS, WARRANTS, RIGHTS, CONTRACTS, CALLS, PUTS
OR OTHER AGREEMENTS OR COMMITMENTS TO WHICH SUCH HOLDER IS A PARTY PROVIDING FOR
THE ACQUISITION OR DISPOSITION OF ANY OF THE SHARES HELD BY SUCH HOLDER.

B.             THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF SUCH HOLDER.  SUCH HOLDER
HAS THE FULL LEGAL RIGHT, POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND
TO PERFORM SUCH HOLDER’S OBLIGATIONS HEREUNDER, WITHOUT THE NEED FOR THE CONSENT
OF ANY OTHER PERSON OR ENTITY OTHER THAN THOSE CONSENTS WHICH HAVE BEEN
OBTAINED.

C.             THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED
BY SUCH HOLDER AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH
HOLDER, ENFORCEABLE AGAINST SUCH HOLDER IN ACCORDANCE WITH ITS TERMS.

D.             SUCH HOLDER HAS NO OTHER PRESENT OR FUTURE RIGHT OR INTEREST IN
OR TO ANY SHARES OF CLASS B COMMON STOCK, OTHER THAN SUCH HOLDER’S OWNERSHIP OF
THE SHARES.

E.             GIVING EFFECT TO THE CLOSING, THE COMPANY HAS ACQUIRED HEREBY
GOOD AND VALID TITLE TO SUCH HOLDER’S SHARES, FREE AND CLEAR OF ANY AND ALL
LIENS, CLAIMS, SECURITY INTERESTS, PLEDGES, CHARGES, EQUITIES, OPTIONS,
RESTRICTIONS AND ENCUMBRANCES.

F.              (1) SUCH HOLDER HAS REVIEWED THE REGISTRATION STATEMENT, THE
PROSPECTUS SUPPLEMENTS AND FREE WRITING PROSPECTUSES, IF ANY, FILED BY THE
COMPANY WITH RESPECT TO THE OFFERING, (2) BY REASON OF HIS, HER OR ITS BUSINESS
AND FINANCIAL EXPERIENCE, AND THE BUSINESS AND FINANCIAL EXPERIENCE OF HIS, HER
OR ITS ADVISORS, TOGETHER WITH SUCH ADVISERS, SUCH HOLDER HAS SUCH KNOWLEDGE,
SOPHISTICATION AND EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS AS TO BE CAPABLE
OF EVALUATING THE MERITS AND RISKS OF THE SALE AND/OR EXCHANGE OF THE SHARES,
AND (3) SUCH HOLDER BELIEVES HE, SHE OR IT HAS REVIEWED SUFFICIENT INFORMATION
ABOUT THE COMPANY AND THE OFFERING TO ENABLE SUCH HOLDER TO MAKE AN INFORMED
DECISION WITH RESPECT TO HIS, HER OR ITS SALE AND/OR EXCHANGE OF THE SHARES.

G.             SUCH HOLDER ACKNOWLEDGES THAT (1) THE ISSUANCE OF ANY SHARES OF
CLASS A COMMON STOCK TO BE EXCHANGED FOR THE EXCHANGE SHARES WILL BE MADE
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SECTION 5 OF THE
SECURITIES ACT OF 1933, (2) ANY FURTHER SALE OR TRANSFER OF THE SHARES OF CLASS
A COMMON STOCK TO BE EXCHANGED FOR THE EXCHANGE SHARES WILL BE SUBJECT TO THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933 OR AN EXEMPTION
THEREFROM AND (3) AT THE CLOSING, THE SHARES OF CLASS A COMMON STOCK EXCHANGED
FOR THE EXCHANGE SHARES WILL CONTAIN A RESTRICTIVE LEGEND.

H.             SUCH HOLDER IS NOT MAKING ANY OTHER REPRESENTATIONS, EXPRESS OR
IMPLIED, WITH RESPECT TO SUCH HOLDER, THE SHARES OR THE TRANSACTIONS
CONTEMPLATED HEREBY, EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION 4.

3


--------------------------------------------------------------------------------



5.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
HEREBY REPRESENTS AND WARRANTS TO THE HOLDERS THAT:

A.             GIVING EFFECT TO THE CLOSING, THE EXCHANGING HOLDERS HAVE
ACQUIRED HEREBY GOOD AND VALID TITLE TO THE SHARES OF CLASS A COMMON STOCK
ISSUABLE UPON TENDER OF THE EXCHANGE SHARES, FREE AND CLEAR OF ANY AND ALL
LIENS, CLAIMS, SECURITY INTERESTS, PLEDGES, CHARGES, EQUITIES, OPTIONS,
RESTRICTIONS AND ENCUMBRANCES, EXCEPT FOR RESTRICTIONS UNDER THE FEDERAL
SECURITIES LAWS.  THE CLASS A COMMON STOCK ISSUABLE UPON TENDER OF THE EXCHANGE
SHARES HAS BEEN DULY RESERVED FOR ISSUANCE BY THE COMPANY.

B.             THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF THE COMPANY.  THE COMPANY
HAS THE FULL LEGAL RIGHT, POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND
TO PERFORM THE COMPANY’S OBLIGATIONS HEREUNDER, WITHOUT THE NEED FOR THE CONSENT
OF ANY OTHER PERSON OR ENTITY OTHER THAN THOSE CONSENTS WHICH HAVE BEEN
OBTAINED.

C.             THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED
BY THE COMPANY AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE
COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS.

D.             THE COMPANY IS NOT MAKING ANY OTHER REPRESENTATIONS, EXPRESS OR
IMPLIED, WITH RESPECT TO THE COMPANY, THE SHARES OF CLASS A COMMON STOCK TO BE
ISSUED HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT AS OTHERWISE
SET FORTH IN THIS SECTION 5.


6.             CONDITIONS OF THE COMPANY’S OBLIGATIONS AT CLOSING.  THE
OBLIGATIONS OF THE COMPANY UNDER SECTION 1 AND SECTION 2 OF THIS AGREEMENT ARE
SUBJECT TO THE FULFILLMENT ON OR BEFORE THE CLOSING OF EACH OF THE FOLLOWING
CONDITIONS:

A.             CONSUMMATION OF THE OFFERING.  THE OFFERING SHALL HAVE
CONSUMMATED WITH AN OFFERING PRICE OF AT LEAST $12.00.

B.             REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF EACH HOLDER CONTAINED IN SECTION 4 SHALL BE TRUE ON AND AS OF THE
CLOSING WITH THE SAME EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD
BEEN MADE ON AND AS OF THE DATE OF SUCH CLOSING.

C.             SHARE CERTIFICATES.  THE COMPANY SHALL HAVE RECEIVED FROM EACH
HOLDER ONE BUSINESS DAY PRIOR TO THE CLOSING DATE EITHER ONE OR MORE
CERTIFICATES EVIDENCING SUCH HOLDER’S SHARES, ACCOMPANIED BY A STOCK POWER DULY
EXECUTED IN BLANK, OR A CERTIFICATION OF LOST CERTIFICATE(S) AND
INDEMNIFICATION.

D.             WIRE TRANSFER INSTRUCTIONS.  AT LEAST TWO (2) DAYS PRIOR TO THE
CLOSING, EACH HOLDER SHALL HAVE DESIGNATED IN WRITING TO THE COMPANY THE ACCOUNT
TO WHICH HIS, HER OR ITS RESPECTIVE PAYMENT SET FORTH IN SECTION 1 SHALL BE
MADE.

4


--------------------------------------------------------------------------------


 

E.             LISTING.  THE CLASS A COMMON STOCK SHALL HAVE BEEN APPROVED FOR
LISTING ON THE NEW YORK STOCK EXCHANGE OR ANY OTHER NATIONAL SECURITIES
EXCHANGE, SUBJECT ONLY TO OFFICIAL NOTICE OF ISSUANCE.

F.              LOCK-UP AGREEMENT.  EACH EXCHANGING HOLDER SHALL HAVE DELIVERED
AN EXECUTED LOCK-UP AGREEMENT TO THE COMPANY ONE BUSINESS DAY PRIOR TO THE
CLOSING DATE.


7.             CONDITIONS OF EACH HOLDER’S OBLIGATIONS AT CLOSING.  THE
OBLIGATIONS OF EACH HOLDER UNDER SECTION 1 AND SECTION 2 OF THIS AGREEMENT ARE
SUBJECT TO THE FULFILLMENT ON OR BEFORE THE CLOSING OF EACH OF THE FOLLOWING
CONDITIONS:

A.             CONSUMMATION OF THE OFFERING.  THE OFFERING SHALL HAVE
CONSUMMATED WITH AN OFFERING PRICE OF AT LEAST $12.00.

B.             REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY CONTAINED IN SECTION 5 SHALL BE TRUE ON AND AS OF THE
CLOSING WITH THE SAME EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD
BEEN MADE ON AND AS OF THE CLOSING.

C.             DELIVERY OF THE PURCHASE PRICE OR SHARES OF CLASS A COMMON STOCK.

(1)           THE COMPANY SHALL HAVE DELIVERED TO EACH SELLING HOLDER THE
PURCHASE PRICE AND THE COMPANY SHALL COLLECTIVELY HAVE ACQUIRED AND PAID FOR
EACH SELLING HOLDERS’ PURCHASE SHARES AT THE CLOSING.

(2)           THE COMPANY SHALL HAVE DELIVERED TO EACH EXCHANGING HOLDER THE
NUMBER OF SHARES OF CLASS A COMMON STOCK EQUAL TO THE EXCHANGE SHARES OF SUCH
EXCHANGING HOLDER.

D.             LISTING.  THE CLASS A COMMON STOCK SHALL HAVE BEEN APPROVED FOR
LISTING ON THE NEW YORK STOCK EXCHANGE OR ANY OTHER NATIONAL SECURITIES
EXCHANGE, SUBJECT ONLY TO OFFICIAL NOTICE OF ISSUANCE.


8.             TERMINATION OF AGREEMENTS.  CONCURRENTLY WITH THE CLOSING, THE
SECURITIES HOLDERS AGREEMENT (INCLUDING THE REGISTRATION RIGHTS CONTAINED
THEREIN) AND THE TRANSACTION SERVICES AGREEMENT SHALL EACH TERMINATE AND BE OF
NO FURTHER FORCE AND EFFECT.


9.             INDEMNIFICATION.  EACH HOLDER SHALL INDEMNIFY, DEFEND, SAVE AND
HOLD HARMLESS THE COMPANY AND ITS SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY
AND ALL DAMAGES, CLAIMS, LOSSES, LIABILITY, DEMANDS, FINES, JUDGMENTS, AND FEES
(INCLUDING REASONABLE ATTORNEYS’ FEES) ARISING FROM OR RELATING TO SUCH HOLDER’S
BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT CONTAINED HEREIN.


10.           NOTICES, ETC.          ALL NOTICES, REQUESTS, DEMANDS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED IN
PERSON OR BY ELECTRONIC FACSIMILE OR MAILED, CERTIFIED OR REGISTERED MAIL WITH
POSTAGE PREPAID OR BY OVERNIGHT COURIER:

5


--------------------------------------------------------------------------------


 

If to the Company, to:

 

 

 

 

 

 

 

B&G Foods, Inc.

 

 

 

Four Gatehall Drive, Suite 110

 

 

 

Parsippany, NJ 07054

 

 

Attention:

Scott E. Lerner

 

 

 

Executive Vice President,

 

 

 

General Counsel and Secretary

 

 

Facsimile:

(973) 630-6550

 

If to a Holder, to the address set forth in the books and records of the
transfer agent for the Company’s Class B common stock.


11.           SURVIVAL OF REPRESENTATIONS AND WARRANTIES; LIMITATION OF
ACTIONS.  ALL REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN ANY
CERTIFICATE, DOCUMENTATION OR AGREEMENT DELIVERED PURSUANT HERETO SHALL SURVIVE
THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE SALE OF THE PURCHASE SHARES
AND PAYMENT THEREFOR AND THE EXCHANGE OF CLASS A COMMON STOCK FOR THE EXCHANGE
SHARES, AS PROVIDED FOR IN THIS AGREEMENT.


12.           TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT ANY TIME PRIOR
TO THE CLOSING BY THE HOLDERS OR THE COMPANY IF THE OFFERING SHALL NOT HAVE BEEN
CONSUMMATED PRIOR TO JULY 31, 2007.


13.           GOVERNING LAW.  THE VALIDITY, PERFORMANCE, CONSTRUCTION AND EFFECT
OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW, EXCEPT TO THE EXTENT THAT DELAWARE LAW SHALL BE MANDATORILY
APPLICABLE.


14.           HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT, NOR SHALL THEY
AFFECT ITS MEANING, CONSTRUCTION OR EFFECT.  UNLESS OTHERWISE SPECIFIED, SECTION
REFERENCES HEREIN REFER TO SECTIONS OF THIS AGREEMENT AND SCHEDULES REFER TO
SCHEDULES ATTACHED HERETO.


15.           NO THIRD-PARTY BENEFICIARIES; ASSIGNMENT.  THIS AGREEMENT IS FOR
THE SOLE BENEFIT OF AND BINDING UPON THE PARTIES HERETO AND THEIR PERMITTED
SUCCESSORS AND ASSIGNS AND NOTHING HEREIN, EXPRESS OR IMPLIED, IS INTENDED TO OR
SHALL CONFER UPON ANY OTHER PERSON OR ENTITY ANY LEGAL OR EQUITABLE RIGHT,
BENEFIT OR REMEDY OF ANY NATURE WHATSOEVER UNDER OR BY REASON OF THIS
AGREEMENT.  THIS AGREEMENT SHALL BE BINDING UPON THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS, AND SHALL INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY THE PARTIES HEREOF AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.  NO PARTY MAY ASSIGN EITHER THIS AGREEMENT OR ANY OF HIS OR
ITS RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT
OF THE OTHER PARTIES HERETO.


16.           FEES AND EXPENSES.  THE PARTIES HEREBY AGREE THAT EACH OF THE
PARTIES HERETO SHALL BEAR ITS FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION ALL LEGAL AND ACCOUNTING FEES AND
EXPENSES.

6


--------------------------------------------------------------------------------


 


17.           AMENDMENT; WAIVER.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY
BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTIES HERETO.  NO FAILURE OR DELAY
ON THE PART OF ANY OF THE PARTIES HERETO IN EXERCISING ANY RIGHT, POWER OR
REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY.


18.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SHALL
SUPERSEDE ALL PREVIOUS NEGOTIATIONS AND WRITINGS WITH RESPECT TO SUCH SUBJECT
MATTER.


19.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS BY FACSIMILE SIGNATURE, AND WITH COUNTERPART SIGNATURE PAGES, EACH
OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE
AGREEMENT.

[Signature pages follow]

 

7


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

B&G FOODS, INC.

 

 

 

 

 

 

 

By:

/s/ Robert C. Cantwell

 

 

Name:

Robert C. Cantwell

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

BRUCKMANN, ROSSER, SHERRILL & CO., L.P.

 

By:

BRS Partners, Limited Partnership, the general partner

 

By:

BRSE Associates, Inc., its general partner

 

 

 

 

By:

/s/ Stephen C. Sherrill

 

Name:

Stephen C. Sherrill

 

Title:

Executive Vice President

 

 

 

 

 

MORNING STREET PARTNERS, L.P.

 

By:

Morning Street Associates, LLC, its general partner

 

 

 

 

 

By:

/s/ Paul Misir

 

Name:

Paul Misir

 

Title:

Managing Partner

 

 

 

PROTOSTAR EQUITY PARTNERS, L.P.

 

By:

Protostar Equity Advisors, LLC, its general partner

 

 

 

By:

/s/ Joseph Haviv

 

Name:

Joseph Haviv

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

*

 

Bruce C. Bruckmann

 

 

 

*

 

Harold O. Rosser II

 

 

 

/s/ Stephen C. Sherrill

 

Stephen C. Sherrill

 


--------------------------------------------------------------------------------


 

 

 

 

 

 

*

 

Polly Bruckmann for Estate of Donald Bruckmann

 

 

 

*

 

Thomas J. Baldwin

 

 

 

*

 

H. Virgil Sherrill

 

 

 

*

 

Nancy Zweng

 

 

 

*

 

Paul D. Kaminski

 

 

 

*

 

Polly Bruckmann

 

 

 

*

 

Elizabeth McShane

 

 

 

*

 

Beverly Place

 

 

 

BCB PARTNERSHIP

 

By:

Bruce C. Bruckmann, General Partner

 

By:

*

 

Name:

Bruce C. Bruckmann

 

Title:

General Partner

 

 

 

 

 

 

NAZ PARTNERSHIP

 

By:

Nancy Zweng, General Partner

 

By:

*

 

Name:

 

 

 

Title:

 

 

 

 

 

IRA FBO PAUL D. KAMINSKI

 

DB Securities Inc., as Custodian

 

By:

Paul D. Kaminski

 

By:

*

 

Name:

 

 

 

Title:

 

 

 

 

 

*By:

/s/ Stephen C. Sherrill

 

Stephen C. Sherrill

 

Attorney-in-Fact

 


--------------------------------------------------------------------------------


 

 

 

 

 

 

/s/ Ellen S. Polaner

 

Ellen Polaner as trustee under the indenture for

 

Leonard Polaner dated March 9, 1998

 

for the benefit of Steven Polaner

 

 

 

 

 

/s/ Ellen S. Polaner

 

Ellen Polaner as trustee under the indenture for

 

Leonard Polaner dated March 9, 1998

 

for the benefit of Doug Polaner

 

 

 

 

 

/s/ Ellen S. Polaner

 

Ellen Polaner as trustee under the indenture for

 

Leonard Polaner dated March 9, 1998

 

for the benefit of Max Polaner

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ David L. Wenner

 

David L. Wenner

 

 

 

 

 

/s/ Robert C. Cantwell

 

Robert C. Cantwell

 

 

 

 

 

/s/ James Brown

 

James Brown

 

 

 

/s/ David Burke

 

David Burke

 

 

 

/s/ Albert Soricelli

 

Albert Soricelli

 

 

 

 

 

Solely for purposes of terminating the Transaction Services Agreement:

 

 

 

BRUCKMANN, ROSSER, SHERRILL & CO., INC.

 

 

 

By:

/s/ Stephen C. Sherrill

 

Name:

Stephen C. Sherrill

 

Title:

Managing Director

 


--------------------------------------------------------------------------------


 

Schedule A

SELLING HOLDERS

Name

 

 

 

Purchase
Shares

 

Bruckmann, Rosser, Sherrill & Co., L.P.

 

5,196,166

 

Bruce C. Bruckmann

 

105,219

 

Harold O. Rosser II

 

21,139

 

Stephen C. Sherrill

 

108,514

 

H. Virgil Sherrill

 

70,453

 

Nancy Zweng

 

4,229

 

BCB Partnership

 

6,061

 

NAZ Partnership

 

2,925

 

Paul D. Kaminski

 

5,122

 

IRA FBO Paul Kaminski, DB Securities Inc. as Custodian

 

5,122

 

Elizabeth McShane

 

1,647

 

Beverly Place

 

1,647

 

Polly Bruckmann

 

14,090

 

Morning Street Partners, L.P.

 

546,295

 

Protostar Equity Partners, L.P.

 

182,098

 

David L. Wenner

 

76,917

 

Robert C. Cantwell

 

76,917

 

James H. Brown

 

76,917

 

David H. Burke

 

107,143

 

Albert J. Soricelli

 

76,917

 

Ellen Polaner as trustee under the indenture for Leonard Polaner dated
March 9, 1998 for the benefit of Steven Polaner

 

25,639

 

Ellen Polaner as trustee under the indenture for Leonard Polaner dated
March 9, 1998 for the benefit of Doug Polaner

 

25,639

 

Ellen Polaner as trustee under the indenture for Leonard Polaner dated
March 9, 1998 for the benefit of Max Polaner

 

25,639

 

Total

 

6,762,455

 

 


--------------------------------------------------------------------------------


 

EXCHANGING HOLDERS

Name

 

 

 

Exchange
Shares

 

David L. Wenner

 

137,369

 

Robert C. Cantwell

 

137,369

 

James H. Brown

 

137,369

 

David H. Burke

 

107,143

 

Albert J. Soricelli

 

137,369

 

Ellen Polaner as trustee under the indenture for Leonard Polaner dated
March 9, 1998 for the benefit of Steven Polaner

 

45,789

 

Ellen Polaner as trustee under the indenture for Leonard Polaner dated
March 9, 1998 for the benefit of Doug Polaner

 

45,790

 

Ellen Polaner as trustee under the indenture for Leonard Polaner dated
March 9, 1998 for the benefit of Max Polaner

 

45,790

 

Total

 

793,988

 

 


--------------------------------------------------------------------------------